Case 19-80064-TLS           Doc 846       Filed 04/01/19 Entered 04/01/19 15:13:37                     Desc Main
                                         Document      Page 1 of 7



                       IN THE UNITED STATES BANKRUPTCY COURT
                            FOR THE DISTRICT OF NEBRASKA

In re:
                                                                        Chapter 11
         SPECIALTY RETAIL SHOPS HOLDING
         CORP., et al. 1                                                Case No. 19-80064-TLS
                                                                        (Jointly Administered)
                                          Debtors.



    REQUEST FOR PAYMENT AND HEARING ON ADMINISTRATIVE EXPENSE
                            CLAIM OF
                   STETTINGER ENTERPRISES, LTD.

         Stettinger Enterprises, Ltd. (“Landlord”), by and through its undersigned counsel, files this

Request for Payment And Hearing On Administrative Expense Claim (the “Request”), and

respectfully states as follows:

                                            Factual Background

         1.      On January 16, 2019 (the “Petition Date”), the Debtors filed voluntary petitions for

relief under chapter 11 of the Bankruptcy Code.

         2.      A true and correct copy of the Lease the Debtor has with the Landlord is attached

to the Landlord’s proof of claim (Claim # 35), and is fully incorporated as if set forth herein

         3.      The Lease requires the Debtor to pay monthly base rent and other charges.

Additionally, the Lease requires the Debtor to pay real estate taxes.




1
  The Debtors in these chapter 11 cases, along with the last four digits of each Debtor’s federal tax identification
number, are: Specialty Retail Shops Holding Corp. (0029); Pamida Stores Operating Co., LLC (6157); Pamida
Transportation, LLC (4219); Penn-Daniels, LLC (0040); Place’s Associates’ Expansion, LLC (7526); Retained R/E
SPE, LLC (6679); Shopko Finance, LLC (1152); Shopko Gift Card Co., LLC (2161); ShopKo Holding Company,
LLC (0171); ShopKo Institutional Care Services Co., LLC (7112); ShopKo Optical Manufacturing, LLC (6346);
ShopKo Properties, LLC (0865); ShopKo Stores Operating Co., LLC (6109); SVS Trucking, LLC (0592). The
location of the Debtors’ service address is: 700 Pilgrim Way, Green Bay, Wisconsin 54304.
Case 19-80064-TLS        Doc 846     Filed 04/01/19 Entered 04/01/19 15:13:37              Desc Main
                                    Document      Page 2 of 7


       4.      On February 14, 2019, the Bankruptcy Court entered its Order (I) Setting a Bar

Date for Filing Proofs of Claim, Including Claims Arising under Section 503(b)(() of the

Bankruptcy Code, (II) Setting a Bar Date for the Filing of Proofs of Claim by Governmental Units,

(III) Setting a Bar Date for the Filing of Requests for Allowance of Administrative Expense Claims,

(IV) Setting an Amended Schedules Bar Date, (V) Setting a Rejection Damages Bar Date, (VI)

Setting a Premise Liability Claims Bar Date, (VII) Approving the Form of and Manner for Filing

Proofs of Claim, (VIII) Approving Notice of the Bar Dates, and (IX) Granting Related Relief [Doc.

No. 421] (the “Bar Date Order”).

       5.      The Bar Date Order requires parties asserting administrative expense claims arising

between the Petition Date and April 1, 2019 (the “Administrative Claim Period”), to “file a request

for payment of such Administrative Claim with the Court and, if desired, a notice of hearing on

such Administrative Claim. . . .” Bar Date Order, ¶ 4. Accordingly, in compliance with the Bar

Date Order, and as set forth below, Landlord files this Request for payment and hearing on its

administrative expense claim under the Lease. Moreover, pursuant to ¶ 25 of the Bar Date Order,

“this Court retains jurisdiction with respect to all matters arising from or related to the

implementation, interpretation, and enforcement of this Order.”

       6.      The Debtor continuously occupied the Leased Premises from the Petition Date to

the date the property is completely surrendered to the Landlord (the “Use Period”).

       7.      The Debtor has previously promised to pay landlord’s base rent or other monthly

charges, costs, or expenses (including late fees) due under the Lease for the period beginning on

the Petition Date and continuing through the last day of the billing cycle in effect as of the Petition

Date (from January 16, 2019 through January 31, 2019) (the “Stub Period”).




                                                  2
Case 19-80064-TLS       Doc 846      Filed 04/01/19 Entered 04/01/19 15:13:37             Desc Main
                                    Document      Page 3 of 7


       8.      As noted in the Landlord’s claim (#35), precise calculation of the final

Administrative Claim Amount by the date set for in the Bar Date Order is impracticable for several

reasons: (1) for some of the Debtor’s stores, the actual Rejection Date and Surrender Date may

occur after the April 1st date stated in the Bar Date Order (creating confusing and contradictory

timing issues), (2) the Bars Date Order appears to carve out and completely excuse these

Landlord’s from requiring the filing of and Administrative Claim Request (Bar Date Order

¶10(ix)); (3) many payments for items such as real estate taxes, utilities, etc. are paid directly by

the Debtor and not the Landlord (and thus precise calculation and reconciliation of any of these

unpaid amounts is not practical in the time periods set forth in the Bar Date Order); (4) the Debtor

has not indicated whether it intends to pay real property taxes and other similar charges due under

the Lease on a pro-rata basis, or a payment in full approach for any sums coming due during the

Use Period, or mixture of methods; and (5) the Debtor has possession and control over its own

payment records which will need to be reconciled with Landlord records, and records for the local

taxing authorities prior to establishing accurate and final Administrative Claim Amounts.

                                         Relief Requested

       9.      By this Request, Landlord requests that the Court allow payment of its

Administrative Claim and direct the Debtors to pay the Administrative Claim immediately but not

later than the date provided pursuant to any confirmed plan, contemporaneously with rejection of

the underlying lease, or any order entered by the Court, in an final amount to be agreed between

the Landlord and Debtor, after appropriate reconciliation of amounts paid by the Debtor, and the

Landlord further requests that absent agreement between the Landlord and Debtor as to the

appropriate Administrative Claim amount, that either the Landlord or Debtor be permitted to notify




                                                 3
Case 19-80064-TLS       Doc 846     Filed 04/01/19 Entered 04/01/19 15:13:37            Desc Main
                                   Document      Page 4 of 7


and request the Clerk of the Bankruptcy Court to set a hearing for determination and final approval

and payment of such Administrative Claim.

                                         Basis for Relief

       10.     Section 503(b)(1)(A) of the Bankruptcy Code allows a party to recover “the actual,

necessary costs and expenses of preserving the estate” as administrative expenses, and section

507(a)(2) of the Bankruptcy Code accords such administrative expenses priority as set forth

therein. 11 U.S.C. §§ 503(B)(1)(a), 507(a)(2). Accordingly, Landlord is entitled to allowance and

immediate payment of an administrative expense claim pursuant Section 503(b)(1)(A) with respect

to all unpaid amounts due under the Lease for the Administrative Claim Period, or the Use Period,

whichever is longer. Additionally, pursuant to Section 365(d)(3), the Debtor is required to fully

comply with the terms of any unexpired lease of nonresidential property from the entry of the order

of relief until such lease is assumed or rejected, without landlords having to wait for payment of

administrative claims under Section 503(b)(1).

                In addition to the Debtor’s obligations under Section 365 (d)(3), any of the

Debtor/Tenant’s lease obligations which accrue from and after the Petition Date but do not become

due prior to any date the Lease is formally rejected are nevertheless accorded administrative

expense priority status under Sections 503(b)(1) and 507(a)(2). See generally In re Burival, 613

F.3d 810 (8th Cir. 2010); In re Wedemeir, 237 F.3d 938 (8th Cir. 2001); In re JAS Enters., 180 B.R.

210 (Bankr. D. Neb. 1995).



                                     Reservation of Rights

       11.     Landlord reserves its right to amend, supplement, or modify the Administrative

Claim in any manner and for any purpose, including, without limitation, the right to assert the




                                                 4
Case 19-80064-TLS       Doc 846      Filed 04/01/19 Entered 04/01/19 15:13:37           Desc Main
                                    Document      Page 5 of 7


Administrative Claim against new or different debtors or assert additional damages under the

Lease (including, without limitation, attorneys’ fees).

       12.     The Administrative Claim is not intended to be, and shall not be construed as: (1)

an election of remedies; (2) a waiver of any defaults; or (3) a waiver or limitation of any rights,

remedies, claims, or interests that Landlord may have against the Debtors or third parties.

       WHEREFORE, Landlord respectfully requests allowance and payment of its

Administrative Claim, and the Court order the Debtors to pay the Administrative Claim

immediately but not later than the date provided pursuant to any confirmed plan,

contemporaneously with rejection of the underlying lease, or any order entered by the Court, in an

final amount to be agreed between the Landlord and Debtor, after appropriate reconciliation of

amounts paid by the Debtor, and the Landlord further requests that absent agreement between the

Landlord and Debtor, that either the Landlord or Debtor be permitted to notify the Clerk of the

Bankruptcy Court to set a hearing on final approval and payment of the Landlord’s Administrative

Claim, and for such other and further relief as the Court deems appropriate.

                            NOTICE OF OBJECTION DEADLINE

9013-1 NOTICE: Please take notice that, pursuant to Rule 9013-1(E), any resistance to this

Request for Payment and Hearing on Administrative Expense Claim, or request for hearing as to

the same, must be filed on or before April 22, 2019 (the “Resistance Date”). Unless a resistance

or request for hearing is filed and served on or before the Resistance Date, the pursuant to Rule

9013-1(D), the Court may enter an order in favor of the moving party.

        Dated: April 1, 2019.




                                                 5
Case 19-80064-TLS              Doc 846      Filed 04/01/19 Entered 04/01/19 15:13:37                    Desc Main
                                           Document      Page 6 of 7


                                                          STETTINGER ENTERPRISES, LTD.,


                                                          By: /s/ R.J. Shortridge________________
                                                              R.J. Shortridge (#20784)
                                                              PERRY, GUTHERY, HAASE &
                                                                 GESSFORD, P.C., L.L.O.
                                                              233 South 13th Street, Suite 1400
                                                              Lincoln, NE 68508
                                                              Telephone: (402) 476-9200
                                                              Facsimile: (402) 476-0094
                                                              E-mail: rshortridge@perrylawfirm.com

                                                          Attorneys for Stettinger Enterprises, Ltd.



                                       CERTIFICATE OF SERVICE

        I, hereby certify that on April 1, 2019, I caused the foregoing to be electronically filed with
the Clerk of the United States Bankruptcy Court for the District of Nebraska using the CM/ECF
system, which sent notification electronically upon all parties who filed an appearance by
electronic filing in this case, and I hereby certify that I have mailed by first class United States
mail, postage prepaid, the document to the following non CM/ECF participants:


 Back Bay Management Corporation and its        IBM Credit LLC                      Oracle America, Inc.
 division, The Michael-Shaked Group             Andrew Gravina – Special Handling   Buchalter
 2 Park Plaza, Suite 500                        Group                               c/o Shawn M. Christianson
 Boston, MA 02116                               7100 Highlands Pkwy                 55 2nd St 17 Fl
                                                Smyrna, GA 30082-4859               San Francisco, CA 94105


 Jeanmaire Baer                                 Johnson Properties, LLC             PRA Receivables Management, LLC
 on behalf of Creditor Baylor County            c/o Patrick C. Summers              PO Box 41021
 Perdue, Brandon, Fielder, Collins & Mott,LLP   2100 AT&T Tower                     Norfolk, VA 23541
 PO Box 8188                                    901 Marquette Ave.
 Wichita Falls, TX 76307                        Minneapolis, MN 55402

 Custer County Treasurer                        Colleen Kelly                       Trevor R. Pincock
 431 Park Avenue                                625 Brownsboro Rd                   On behalf of Creditor
 16th Floor                                     Eagle Point, OR 97524               Terence M. Tombari
 New York, NY 60022                                                                 Lukins & Annis, P.S.
                                                                                    717 West Sprague Ave., Ste 1600
                                                                                    Spokane, WA 99201

 Ducera Partners, LLC                           Richard C. Kelly                    Prime Clerk LLC
 499 Park Avenue, 16th Floor                    625 Brownsboro Rd                   830 3rd Avenue, 3rd Floor
 New York, NY 60022                             Eagle Point, OR 97524               New York, NY 10022




                                                           6
Case 19-80064-TLS             Doc 846    Filed 04/01/19 Entered 04/01/19 15:13:37                      Desc Main
                                        Document      Page 7 of 7


 Matthew A. Feldman                        Dennis Lutgen                          Steven T. Waterman
 Willkie Farr & Gallagher, LLP             Westwind Plaza                         On behalf of Creditor LCN SKO
 787 Seventh Avenue                        1108 North Independence                Omaha (Multi) LLC
 New York, NY 10019                        Box 504                                Dorsey & Whitney LLP
                                           Beloit, KS 67420                       111 So. Main Street, 21st Floor
                                                                                  Salt Lake City, UT 84111

 Greenfield Community Development          Jennifer L. Marines                    Wisconsin Rapids Water Works and
 Corporation                               On behalf of Creditor                  Lighting Commission
 215 S. First Street                       United Parcel Service, Inc.            Attn: Jeff Kuhn, CPA
 Greenfield, IA 50849                      Morrison & Foerster LLP                221 16th St.
                                           250 West 55th Street                   PO Box 399
                                           New York, NY 10019-9601                Wisconsin Rapids, WI 54495

 Hilco Real Estate, LLC                    Patrick J. Nash, Jr.                   Zhangusa Investments, LLC
 5 Revere Drive, Suite #206                On behalf of Debtor                    dba ZiMart Kermit LLC
 Northbrook, IL 60062                      Specialty Retail Shops Holding Corp.   3420 Pine Ave.
                                           Kirkland & Ellis LLP                   Waco, TX 76708
                                           300 North LaSalle
                                           Chicago, IL 60654

 Holly Plaza LLC                           Northwest Natural Gas Company          Specialty Retail Shops Holding Corp.
 2055 Driscoll Dr.                         Attn: Ashlee Minty, CCRA, CBA          700 Pilgrim Way
 Reno, NV 89509                            220 NW 2nd Avenue                      Green Bay, WI 54304
                                           Portland, OR 97209



                                                            /s/ R.J. Shortridge
                                                            R. J. Shortridge




                                                       7
